 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    BOARD OF TRUSTEES OF THE                                 Case No. 2:17-cv-02279-JCM-GWF
      PAINTERS AND FLOORCOVERERS
 8    JOINT COMMITTEE,
                                                                            ORDER
 9                                           Plaintiff,
             v.
10
      C SMITH PAINTING AND
11    WALLCOVERING LLC, et al.,
                                         Defendants.
12

13          This matter is before the Court on the parties’ failure to file a joint pretrial order required
14   by LR 26-1(b)(5). The Discovery Plan and Scheduling Order (ECF No. 21) required the parties
15   to file a joint pretrial order required by LR 26-1(b)(5) no later than September 5, 2018. There are
16   no dispositive motions pending. To date, the parties have not complied. Accordingly,
17          IT IS ORDERED that
18          1.      Counsel for the parties shall file a joint pretrial order which fully complies
            with the requirements of LR 16-3 and LR 16-4 no later than October 10, 2018.
19          Failure to timely comply will result in the imposition of sanctions up to and
            including a recommendation to the District Judge that the complaint be dismissed
20          for plaintiff’s failure to prosecute. See Fed. R. Civ. P. 41(b).
21          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections
            thereto shall be included in the pretrial order.
22
            Dated this 2nd day of October, 2018.
23

24

25                                                            GEORGE FOLEY, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
